Pannell, Presiding Judge,
concurring specially.
The Court of Appeals is bound by the ruling of the Supreme Court. In Phillips v. Town of Fort Oglethorpe, 118 Ga. App. 62, 71-78 (162 SE2d 771), I dissented, but the views of the the majority as to nuisance were upheld by the Supreme Court in Town of Fort Oglethorpe v. Phillips, 224 Ga. 834 (165 SE2d 141).
Also, in the case of Turk v. City of Rome, 235 Ga. 223 (219 SE2d 97), the nuisance theory was upheld. And although the property right of plaintiffs was present in Turk, I do not think the case was based upon it, or that it is distinguishable under that theory.
Therefore, under the holding in Hall v. Hopper, 234 Ga. 625 (216 SE2d 839), and we being bound by the Supreme Court rulings, I concur in the judgment of this case.